                  CASE 0:18-cv-01643-JRT-HB Document 52 Filed 05/06/19 Page 1 of 3




                               May 6, 2019

                               Hon. Hildy Bowbeer
                               United States District Court
                               632 Federal Building
                               316 N. Robert Street
                               St. Paul, MN 55101

                               VIA CM/ECF

                                      Re: In Camera Review, Jones et al. v. City of Faribault, Civ. No.
                                      18-cv-1643 (JRT/HB)

                               Dear Magistrate Judge Bowbeer:

                                        Plaintiffs write to identify 22 documents from the City’s privilege log
                               for in camera review, in accordance with the Court’s orders of April 25 and
                               April 29, 2019.
                                        To update the Court, on April 29, 2019, the City produced another
National Office                revised privilege log, entitled Second Supplemental Privilege Log (its third
125 Broad Street, 18th Floor
New York, NY 10004
                               log in this case), along with the “key” ordered by the Court. To the City’s
(212) 549-2500                 credit, it recognized that approximately one third of its privilege claims were
aclu.org                       indefensible and, accordingly, produced 77 of the 217 documents it had
                               withheld under such claims. 1
                                        Plaintiffs, however, still have concerns about many of the remaining
                               claims, which they will elaborate in their supplemental brief due May 10.
                                        Below are the log entry numbers of the 22 documents for which
                               Plaintiffs request an in camera review: 2
                                            1. Entry No. 1
                                            2. Entry No. 5
                                            3. Entry No. 6
P. O. Box 14720                             4. Entry No. 7
Minneapolis, MN 55424                       5. Entry No. 8
651.645.4097
ACLU-MN.ORG                                 6. Entry No. 9
                                            7. Entry No. 11

                               1
                                The City produced 47 documents in full and 30 partially redacted. Plaintiffs
                               note, however, that to date the City produced these documents (e-mails and
                               e-mail attachments) as PDFs only with no metadata, other than what is
                               apparent on the face of the document, despite Plaintiffs’ requests that it
                               produce documents in native format, to the extent possible, with existing
                               metadata, in accordance with the Court’s ESI Protocol.
                               2
                                  The City has confirmed that the log entry numbers in its Second
                               Supplemental Privilege Log refer to the same documents with identical entry
                               numbers in its Supplemental Privilege Log, e.g., entry no 1 in each log refers
                               to the same document.
                                                                      1
CASE 0:18-cv-01643-JRT-HB Document 52 Filed 05/06/19 Page 2 of 3




                 8. Entry No. 12
                 9. Entry No. 14
                 10. Entry No. 20
                 11. Entry No. 25
                 12. Entry No. 53
                 13. Entry No. 56
                 14. Entry No. 57
                 15. Entry No. 85
                 16. Entry No. 91
                 17. Entry No. 115
                 18. Entry No. 144
                 19. Entry No. 154
                 20. Entry No. 190
                 21. Entry No. 195
                 22. Entry No. 198


                                           Sincerely,

                                           /s/ Alejandro Ortiz
                                           Alejandro Ortiz (Pro Hac
                                           Vice)
                                           Jennesa Calvo-Friedman (Pro
                                           Hac Vice)
                                           Mark Carter (Pro Hac Vice)
                                           Joshua Riegel (Pro Hac Vice)
                                           ACLU Foundation
                                           125 Broad St., 18th Floor
                                           New York, NY 10004
                                           Tel: (646) 885-8332
                                           ortiza@aclu.org
                                           jriegel@aclu.org

                                           Teresa Nelson
                                           Ian Bratlie
                                           ACLU of Minnesota
                                           P.O. Box 14720
                                           Minneapolis, MN 55414
                                           Tel: 651.529.1692
                                           tnelson@aclu-mn.org

                                           Scott M Flaherty
                                           Brandon Blakely
                                           O. Joseph Balthazor, Jr
                                           Briggs & Morgan, PA
                                           2200 IDS Center
                                           80 South 8th St.
                                     2
CASE 0:18-cv-01643-JRT-HB Document 52 Filed 05/06/19 Page 3 of 3




                                           Minneapolis, MN 55402
                                           Tel: 612-977-8745
                                           sflaherty@briggs.com




                                     3
